Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements of Frequency Electronics, Inc. on Form S-8 (Nos. 333-08901, 333-40506, 333-140938, 333-156600, 333-42233 and 333-188952) of our report dated July 29, 2015 on our audits of the consolidated financial statements as of April 30, 2015 and 2014 and for each of the years then ended which report is included in this Annual Report on Form 10-K to be filed on or about July 29, 2015. /s/ EisnerAmper LLP EisnerAmper LLP New York, New York July 29, 2015
